Italy is about to celebrate 
the one hundred and fiftieth anniversary of its 
unification. We are a young country, but a people with 
deep roots and ancient traditions. By our history, 
geographic location and age-old international outlook, 
we are proud of our illustrious legacy. By necessity and 
vocation, we are dedicated to dialogue, respect for 
diversity and mutual understanding. 
 There is no alternative to this inclusive approach, 
even when it requires compromises or concessions. I 
prefer to call it idealistic pragmatism, since our 
ultimate goal is to spread peace, freedom and 
prosperity, an ambition that is best achieved through 
cooperation. This propensity for dialogue is one of 
Italy’s greatest contributions to the United Nations. 
 Italy is a strong supporter of the central role of 
the United Nations in global governance and in the 
management of international crises. By virtue of its 
universality and impartiality, the Organization has the 
legitimacy to intervene in crisis situations. Italy 
participates in peacekeeping missions not only by 
contributing large numbers of highly qualified troops, 
  
 
10-55109 18 
 
but also by drafting strategic plans and protocol, and 
by providing training and logistic support. We are the 
sixth largest contributor to the United Nations regular 
and peacekeeping operations budgets and, since 2006, 
the top troop contributor to the United Nations among 
the members of the European Union (EU) and Group 
of Western European and Other States. 
 Approximately 8,000 Italian troops are assigned 
to operations under the aegis or the mandate of the 
United Nations. Our presence is spread across 
22 missions throughout the world: from Lebanon to 
Haiti, the Balkans to Afghanistan. Through its 
experiences in these difficult areas, Italy has learned 
important lessons. In particular, our comprehensive 
approach provides valuable insight into how to 
integrate the military aspects of a mission with the 
commitment to economic, institutional and civil 
reconstruction. 
 We are convinced that to meet the challenges of 
the twenty-first century, the United Nations system 
must be strengthened, starting with its capacity to 
contribute to the maintenance of international peace 
and security. The United Nations must be empowered 
to fulfil its role as a “producer” of security and 
stability, a role designed to foster reconciliation, 
strengthen democracy and, ultimately, help to create a 
more stable world. 
 This is why we support the Secretary-General’s 
New Horizon and Global Field Support Strategy 
initiatives. We must also continue to foster synergies 
between the United Nations and regional organizations 
that play a key role in bringing peace to crisis areas. I 
refer to the African Union and, above all, to the 
European Union. The Treaty of Lisbon includes new 
arrangements for the EU’s international representation. 
Once the resolution on EU participation in the work of 
the United Nations has finally been approved, I 
sincerely hope the European Union will be able to 
make a greater contribution to General Assembly 
responsibilities and to enhance the Assembly’s capacity 
for providing political guidance. 
 In the field of security, a commitment to 
disarmament and the non-proliferation of weapons of 
mass destruction has always been a feature of Italian 
foreign policy. Proliferation is a growing threat that 
can only be countered through international 
cooperation and, in this regard, the Italian Government 
has just put forth some concrete proposals. We need to 
set the goal of a zero-nuclear option in an appropriate 
time frame, but without conveying the impression that 
it is an unrealistic aspiration. 
 The year 2010 is a key date on the road to 
achieving the Millennium Development Goals. In this 
endeavour, our collective responsibility and credibility 
are at stake. Italy is a strong proponent of a holistic 
approach to development. For the sake of true 
democratic ownership, the donor community, in 
collaboration with the private sector and civil society, 
must work in a partnership that makes the beneficiary 
countries the protagonists of development. 
 The time has come for the international 
community and the United Nations to increase their 
commitment to two regional crises. Somalia is the most 
serious and urgent situation on the African continent 
today. In the past two years, the Italian Government 
has contributed considerable financing to the African 
Union Mission in Somalia (AMISOM) and the Somali 
security forces, but this is not enough. International 
support for AMISOM must be stepped up. 
 The second crisis is in Pakistan, where the recent 
floods have devastated the lives of 20 million people. 
The Italian Government is disbursing an additional aid 
package of €80 million to bring relief to the Pakistani 
population. 
 But in addition to providing aid, we need to act 
wisely. This is why Italy has called for new trade 
measures to increase market access for Pakistani goods 
and bolster Pakistan’s economic recovery. A natural 
disaster of this magnitude also demonstrates the urgent 
need to address the effects of climate change through 
collective and shared measures. 
 Globalization has generated a new demand for 
belonging and identity. But a fruitful dialogue among 
cultures cannot take place without universal values. It 
is imperative to defend the universal validity of 
fundamental rights and avoid the risks of relativism. 
Given the strength of its humanistic heritage that 
affirms the human being as the measure of all things, 
Italy is well-equipped to play an important part in this 
dialectic. 
 True to this heritage, the Italian Government has 
promoted a campaign for a moratorium on the death 
penalty. We welcome the strengthening international 
trend towards achieving this objective, and hope it will 
be confirmed when Italy and a broad alliance of 
 
 
19 10-55109 
 
countries present a resolution on the moratorium in the 
upcoming months. 
 Religious tolerance is a prerequisite for peace and 
a founding principle of our civilization. The right to 
search for truth through the word of God is the 
freedom of freedoms, but in some areas of the world 
people are afraid to freely and openly profess their 
faith because they face persecution by extremists. Italy 
is strongly committed to protecting freedom of religion 
and will always oppose discrimination against religious 
minorities. In fact, Italy together with its EU partners is 
actively involved in the preparation and presentation of 
the annual resolution on religious intolerance. 
 Another target of our fight against discrimination 
is the international initiative to ban female genital 
mutilation. Since September 2009, Italy, together with 
a group of African countries, has promoted such an 
initiative, which, hopefully, will lead to the 
presentation here in the Assembly of a resolution that 
fully respects African ownership. 
 Female genital mutilations, which violate a 
woman’s physical integrity, affect millions of women 
and girls throughout the world, including in my 
country, where 35,000 such cases have been reported. 
Women’s rights and national progress go hand in hand, 
but, nevertheless, women are still suffering in many 
countries throughout the world. 
 By pooling together our efforts we can ensure the 
necessary consensus for resolutions that safeguard our 
own and future generations from prejudice and 
intolerance. In this spirit, we very warmly welcome the 
creation of UN Women within the Secretariat and hope 
that it quickly becomes operative. 
 Reaffirming the central role of the United Nations 
in global governance requires a constant commitment 
to the comprehensive reform of the Organization. Such 
reform should affect the Secretariat, the various funds, 
agencies and programmes of the United Nations and, 
obviously, its decision-making bodies. 
 In regard to reform of the Security Council, we 
seek realistic compromise solutions that garner the 
broadest possible consensus and ensure an adequate 
representation of African, Arab and other 
underrepresented groups of countries. More than 
15 years of negotiations have demonstrated that the 
membership is profoundly divided. It is now time to 
search for genuine and far-reaching compromise. Italy 
and its Uniting for Consensus partners are ready to 
participate constructively in the reform process and 
have already demonstrated their flexibility. We look 
forward to engaging with the rest of the membership 
during the current session of the General Assembly. 
 The process of revitalizing the General Assembly 
should strive to restore its central role. The Assembly’s 
universal character gives it potential for providing 
political guidance that should be realized. The 
Assembly is the place where we could jointly identify 
the main problems that threaten the security, stability 
and development of all Member States and draft 
common strategies to address them effectively. 
 In conclusion, the vision for the future to which 
my country, Italy, aspires — a future of peaceful 
coexistence and mutual enrichment between values and 
cultures — can only be ensured through the successful 
completion of the many reform processes under way. 
We can achieve this future if we build our actions on 
dialogue and mutual understanding. And when we do 
achieve peaceful coexistence and mutual enrichment, 
the United Nations system will be equipped with the 
tools it needs to fulfil the main principles and values of 
the Charter. One of these stands above all the others in 
importance: each and every individual throughout the 
world is endowed with inalienable and absolute rights 
concerning which no kind of compromise can ever be 
tolerated. 